705 S.E.2d 339 (2010)
STATE of North Carolina
v.
Robert Antwon SMITH.
No. 351P10.
Supreme Court of North Carolina.
November 4, 2010.
Daniel F. Read, Durham, for Robert Antwon Smith.
June S. Ferrell, Assistant Attorney General, for State of N.C.

ORDER
Upon consideration of the petition filed on the 17th of August 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."